DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
  
Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “hooking mechanism” in claims 7 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 The claim limitation “hooking mechanism” in claims 7 and 18 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 8, the phrase “the working edge of the second receiving scraping tool is the opposite of the dull working edge or the sharp working edge” in lines 3-4 is unclear what is meant by the term “opposite” in this context (e.g. does “opposite” mean the edges are positionally opposite when coupled? Does “opposite” mean that if one working edge is dull the other is sharp? Etc.).

Claim Rejections - 35 USC § 102  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 9-12, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDonald (US 2,787,261).
Regarding claim 1, McDonald discloses (Fig. 1-4) a transformable physical therapy tool, the physical therapy tool comprising: 
at least one receiving scraping tool (frame 10) defining a receiving tool handle portion (17,18) and a receiving tool working portion (16), wherein the receiving tool handle portion defines a tool insert (18,19) configured to receive an insertable scraping tool (e.g. roller 20.  It is noted that claim 1 does not positively recite the insertable scraping tool, but merely that the receiving tool handle portion is “configured” to receive an insertable scraping tool) at least partially therein and the receiving tool working portion defines a working edge (top edge of 16) configured for use with soft tissue mobilization.
Regarding claim 9, McDonald discloses a handle aperture (aperture formed within frames 16,15, having a plate seated within) through the at least one receiving scraping tool.
Regarding claim 10, McDonald discloses the working edge of the at least one receiving scraping tool comprises a dull working edge (see working edge 16 in Fig. 2 McDonald).
Regarding claim 11, McDonald discloses the tool insert further comprises a tool insert clipping mechanism (pins 19 of McDonald connect to caps 22 to mount them in place).
Regarding claim 12, McDonald discloses (Fig. 1-4) a method of manufacturing a transformable physical therapy tool, the method comprising: 

defining a tool insert (18,19) in the receiving tool handle portion of the at least one receiving scraping tools configured to receive an insertable scraping tool (roller 11) at least partially therein; and 
defining a working edge (top edge 16) on the receiving tool working portion configured for use with soft tissue mobilization.
Regarding claim 19, McDonald discloses a handle aperture (aperture formed within frames 16,15, having a plate seated within) through the at least one receiving scraping tool. 
Regarding claim 20, McDonald discloses the working edge of the at least one receiving scraping tool comprises a dull working edge (see working edge 16 in Fig. 2 McDonald).

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
Claim 2-4 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonald in view of Wen (US 2012/0041398).
 Regarding claim 2, McDonald discloses at least one insertable tool (11) defining an insertable tool handle portion (left half of cylinder 20) and an insertable tool working portion (right half of cylinder 20) configured to be received by the tool insert, such that the receiving scraping tool is operable in an instance in which the insertable tool is inserted at least partially within the tool insert (see Fig. 2).
McDonald does not disclose that the insertable tool is a scraping tool.
However, Wen teaches (Fig. 2) a insertable tool (42) that is a scraping tool (tool 42 is a cylinder having projections 421 that provide a scraping/spreading effect, paragraph [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insertable tool of McDonald to be a scraping tool, as taught by Wen, for the purpose of improving massaging effect (paragraph [0029] of Wen).
Regarding claim 3, modified McDonald discloses the insertable tool handle portion of the at least one insertable scraping tool comprises a cylindrical shaft (roller 20 is cylindrical) configured to be received by a given receiving scraping tool (see Fig. 3).
Regarding claim 4, modified McDonald discloses the insertable tool handle portion of the given insertable scraping tool further comprises at least one gripping protrusion (projections 421 of Wen) positioned radially along the cylindrical shaft (see Fig. 2 Wen), wherein the insertable tool handle portion is configured to be at least one of a kneading tool or an ergonomic gripping surface (kneading, paragraph [0029] of Wen).
Regarding claim 13, McDonald discloses providing at least one insertable tool (11) defining an insertable tool handle portion (left half of cylinder 20) and an insertable tool working portion (right half of cylinder 20) configured to be received by the tool insert, such that the receiving scraping tool is operable in an instance in which the insertable tool is inserted at least partially within the tool insert (see Fig. 2).
McDonald does not disclose that the insertable tool is a scraping tool.
However, Wen teaches (Fig. 2) a insertable tool (42) that is a scraping tool (tool 42 is a cylinder having projections 421 that provide a scraping/spreading effect, paragraph [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insertable tool of McDonald to be a scraping tool, as taught by Wen, for the purpose of improving massaging effect (paragraph [0029] of Wen).
Regarding claim 14, modified McDonald discloses the insertable tool handle portion of the at least one insertable scraping tool comprises a cylindrical shaft (roller 20 is cylindrical) configured to be received by a given receiving scraping tool (see Fig. 3).
Regarding claim 15, modified McDonald discloses the insertable tool handle portion of the given insertable scraping tool further comprises at least one gripping protrusion (projections 421 of Wen) positioned radially along the cylindrical shaft (see Fig. 2 Wen), wherein the insertable tool handle portion is configured to be at least one of a kneading tool or an ergonomic gripping surface (kneading, paragraph [0029] of Wen).

Claims 5-8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonald in view of Taylor (US 4,432,136).
Regarding claim 5, modified McDonald discloses a first receiving scraping tool (frame 10 of McDonald), but does not disclose the first receiving scraping tool is configured to operably couple with a second receiving scraping tool.
However, Taylor teaches (Fig. 1-2) a first receiving scraping tool (first razor 1) configured to operably couple with a second receiving scraping tool (second razor 1) via a hooking structure (3,4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first receiving scraping tool of modified McDonald to be configured to operably couple with a second receiving scraping tool, as taught by Taylor, for the purpose of allowing multiple scraping tools to be carried around at once, so that if one tool fails or is inadequate, the second tool may be used in its place.
Regarding claim 6, modified McDonald discloses the first receiving scraping tool further comprises a tool engagement protrusion (portion of hook 3 that connects, through the aperture, to the other head of hook 4) configured to removably couple to the second receiving scraping tool (see Abstract of Taylor)
Regarding claim 7, as best understood, modified McDonald discloses wherein the tool engagement protrusion comprises a hooking mechanism (hook 3,4) configured to engage with a handle aperture of the second receiving scraping tool (aperture shown in Fig. 1, with hook 3 extending through aperture).
Regarding claim 16, modified McDonald discloses a first receiving scraping tool (frame 10 of McDonald), but does not disclose the first receiving scraping tool is configured to operably couple with a second receiving scraping tool.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first receiving scraping tool of modified McDonald to be configured to operably couple with a second receiving scraping tool, as taught by Taylor, for the purpose of allowing multiple scraping tools to be carried around at once, so that if one tool fails or is inadequate, the second tool may be used in its place.
Regarding claim 17, modified McDonald discloses the first receiving scraping tool further comprises a tool engagement protrusion (portion of hook 3 that connects, through the aperture, to the other head of hook 4) configured to removably couple to the second receiving scraping tool (see Abstract of Taylor)
Regarding claim 18, as best understood, modified McDonald discloses wherein the tool engagement protrusion comprises a hooking mechanism (hook 3,4) configured to engage with a handle aperture of the second receiving scraping tool (aperture shown in Fig. 1, with hook 3 extending through aperture).
  
Conclusion
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Capobianco (US 2015/0231014) discloses a kneading massage tool.
Iwamoto (US 6,436,062) discloses a roller massage apparatus.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785